UNPUBLISHED

                     UNITED STATES COURT OF APPEALS
                         FOR THE FOURTH CIRCUIT


                                No. 16-1416


CHRISTINE F. RADELINE,

                   Plaintiff - Appellant,

              v.

MARTIN   J.    GRUENBERG,    Chairman,    Federal     Deposit   Insurance
Corp.,

                   Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.    Claude M. Hilton, Senior
District Judge. (1:15-cv-00957-CMH-JFA)


Submitted:      November 30, 2016              Decided:     December 16, 2016


Before GREGORY,      Chief    Judge,     and   MOTZ   and   TRAXLER,   Circuit
Judges.


Affirmed by unpublished per curiam opinion.


Ellen K. Renaud, SWICK & SHAPIRO, P.C., Washington, D.C., for
Appellant. Colleen J. Boles, Assistant General Counsel, Kathryn
R. Norcross, Senior Counsel, Michelle Ognibene, Counsel, FEDERAL
DEPOSIT   INSURANCE   CORPORATION,  Arlington,   Virginia,   for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Christine F. Radeline appeals the district court’s order

granting summary judgment in favor of her employer in Radeline’s

civil action alleging sex discrimination under Title VII of the

Civil Rights of 1964, as amended.          We have reviewed the record

and find no reversible error.           Accordingly, we affirm for the

reasons stated by the district court.           Radeline v. Gruenberg,

No.   1:15-cv-00957-CMH-JFA    (E.D. Va.     filed   Mar.    28,   2016     &

entered Mar. 29, 2016).      We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials   before   this   court   and   argument   would   not   aid    the

decisional process.

                                                                   AFFIRMED




                                    2